Citation Nr: 0829368	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-33 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	Jill W. Mitchell, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1969 to 
March 1971 and a period of active duty for training from 
October 1987 to January 1988.  Medals include a Vietnam 
Service Medal; a Vietnam Campaign Medal; a Republic of 
Vietnam Gallantry Cross; a Distinguished Flying Cross; an Air 
Medal with a V device; and a Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which confirmed and continued an August 2006 
denial of service connection for spinal stenosis (claimed as 
a back condition) on the grounds of no new and material 
evidence. 

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1  A March 1971 rating decision that denied service 
connection for back injury was not appealed.

2.  In correspondence dated in March 2006 the veteran 
requested that his previously denied claim for service 
connection for back injury be reopened.

3.  Evidence compiled after the March 1971 rating decision, 
including a November 2006 letter from a private physician, 
constitutes new and material evidence.


CONCLUSIONS OF LAW

1.  The March 1971 rating decision denying service connection 
for back injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a back 
disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in March 1971 the RO denied 
service connection for "injuries received in a helicopter 
crash" on the grounds that "residuals of helicopter crash 
(back injury; pains in the upper right arm)" were not found 
during the veteran's separation examination.  A notice of 
disagreement was not filed, and the decision became final.  
38 C.F.R. § 3.104.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 C.F.R. § 3.156.

In March 2006 the veteran requested "[re]evaluation for 
service connection for residuals of back injury which 
occurred in 1970 in Viet Nam [sic]."  In a rating decision 
dated in August 2006 the RO issued a decision denying service 
connection for back injury on the grounds that the evidence 
submitted was not new and material.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The Board has rephrased the issues on appeal.  The 
appellant's claim was previously denied and that 
determination is final.  While the RO may have determined in 
its December 2006 rating decision that new and material 
evidence had been presented, and reopened the claim on that 
basis, that determination is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the 
issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).   

In addition to VA and private treatment records and the 
report of a compensation and pension (C&P) examination done 
in August 2007, the evidence compiled since the March 1971 
denial includes a November 2006 letter from a private 
physician,  who stated as following:

[The veteran], a patient in my office 
for more than 20 years, has had 
problems with intermittent low back 
pain since he was injured in a 
helicopter crash in Viet Nam [sic] in 
1970.  During the past few years, his 
pain has become chronic and has 
increased in intensity, especially 
while standing and while walking.  
Previous MRI's showed multilevel disc 
degeneration, facet hypertrophy, and 
spinal stenosis.

I have reviewed [the veteran's] claims 
file and I definitely feel he is 
partially disabled due to the extensive 
degenerative disease in his lower back 
which I believe was caused by, or at 
least exacerbated by, the crash injury.

This evidence is new since it was not of record at the time 
of the March 1971 denial.  The Board must presume the 
credibility of the evidence for the purpose of reopening the 
claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board 
finds that the evidence is material since it suggests a link 
between a current back disorder and service.  It thus raises 
a reasonable possibility of substantiating the veteran's 
claim for service connection.  New and material evidence 
having been found, the veteran's claim for service connection 
for a back disorder must be reopened.  38 C.F.R. § 3.156. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting the request to reopen the 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 


ORDER

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for a 
back injury is granted.


REMAND

Service department records confirm that the veteran was 
involved in a helicopter crash in November 1970 during an 
"initial in-country orientation ride."  Records also show 
that the veteran filed a claim for back injury in April 1971 
immediately after his separation from service, which is 
significant since he is alleging symptomatology since service 
(continuity of symptomatology).  38 C.F.R. § 3.303(b).  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83. 

The veteran was afforded a compensation and pension (C&P) 
examination in August 2007.  The examiner reported that the 
veteran was injured during service.  He then opined that 
"there is no documented evidence that this gentleman had a 
back injury in a helicopter crash in 1970."  He further 
opined that the veteran's "chronic lower back pain and 
disease is less likely than not related to his helicopter 
crash in 1969."  The examiner did not, however, consider the 
veteran's statement in his original claim filed at the time 
of separation from service in which the veteran credibly 
stated that he had recurrent low back pain after the 
helicopter crash.  The examiner also did not consider the 
credible reports from the veteran of low back pain that 
continued after service.  The examination is therefore 
insufficient for a determination in this matter.  The veteran 
should therefore be accorded a new examination.  38 C.F.R. § 
3.327.  

In addition to the foregoing, the Board notes that in his 
March 1971 claim form, the veteran stated in the section 
which requested the dates and places of treatment in service, 
"[n]o record for above injuries + residuals . . . [n]oted at 
Sep Ctr (Med Sec) Army Base Oakland, Ca 3/2/71."  As the 
separation examination report of record does not contain any 
reference to low back pain, the veteran should be requested 
to submit copies of any service records dated March 2, 1971, 
that he may have in his possession and associate said with 
the claims file.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request that the veteran submit any 
service record dated March 2, 1971, in his 
possession showing reference to his low 
back.  Also attempt to obtain any other 
pertinent treatment records identified by 
the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

2.  Schedule the veteran for an appropriate 
examination regarding his claim for service 
connection for a back disorder.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the examiner 
must note in his report that the claims 
file was reviewed.  All indicated tests 
must be performed, and all findings 
reported in detail.  The examiner is 
informed that the veteran has provided 
credible evidence concerning continuing 
symptoms pertaining to the back following 
his discharge.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a current back disorder is 
related to the helicopter accident or any 
other incident of active military service.  
A complete rationale for all opinions 
proffered must be set forth in the report 
provided. 

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


